Citation Nr: 1801433	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  13-13 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected status-post right femoral fracture.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	C. Field, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

K. Lynch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to August 2005. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for the Veteran's right femur disability, assigning it a non-compensable rating, effective from February 19, 2010; and which denied entitlement to service connection for a back disability.  

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) in June 2016.  A transcript of the proceeding is associated with the claims file.  In July 2017, the Board remanded the matters for additional development.

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the entire appeal period, the Veteran's status-post right femoral fracture has been manifested primarily by subjective complaints of pain.

 


CONCLUSION OF LAW

The criteria for an initial compensable rating for status-post right femoral fracture have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.40, 4.45, 4.7, 4.71a, Diagnostic Codes 5250- 5255 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a letter dated March 2010.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the July 2017 Board remand required the RO to contact the Veteran to identify any outstanding records of pertinent medical treatment from VA or private health care providers in order to obtain them for the claims file.  After this development, the remand required the Veteran to obtain a VA examination to determine the current severity of his status-post right femoral fracture and his back disability and to re-adjudicate his appeal.  

On August 18, 2017, the RO sent a letter to the Veteran requesting that the Veteran provide the names, addresses, and approximate dates of treatment for any outstanding, pertinent VA or private health care providers who have provided treatment for the Veteran's disabilities.  However, the Veteran never responded to the RO request.  As such, the Board finds that the RO has complied with the remand directive to request medical records to the extent possible under the circumstances.

With respect to the VA examinations, the RO notified the Veteran of an examination request on September 19, 2017.  However, on September 25, 2017, the Veteran called the RO and explained that he was unable to attend the VA examinations because his house in Florida had been destroyed and that he was not able to go to an appointment for the time being.  Nevertheless, the Veteran requested that the RO complete the appeal without another VA examination.  The RO complied and issued a supplemental statement of the case on September 28, 2017.  The matter is again before the Board.  

Neither the Veteran nor his representative has raised any other issues with the duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

In light of the foregoing, the duty to assist has been met.

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The Schedule is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran.  38 C.F.R. § 4.1.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  As a result, a complete medical history of the Veteran is required for a ratings evaluation.  This is in order to protect claimants against adverse decisions based on a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, VA has a duty to acknowledge and consider all regulations which are potentially applicable, and to explain the reasons and bases for its conclusions. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.

Consideration of a higher rating for functional loss, to include during flare-ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Hart v. Nicholson, 21 Vet. App. 505, 509 (2007).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.  

Here, the Veteran contends that he is entitled to an initial compensable rating for his service-connected right femur disability.  

In June 2001, the Veteran suffered a right femur fracture in a vehicle accident prior to his military service.  The Veteran underwent intramedullary fixation and hardware removal without complications prior to service.  See February 2011 medical evaluation board proceedings, p. 1.

In October 2003, while in service, the Veteran complained of right thigh pain during his deployment in Iraq, particularly during ambulation and running.  Radiographic studies revealed some cortical thickening in the mid-shaft region consistent with a healed fracture.  Id. at 4.  Despite physical therapy and pain medication, the Veteran's symptoms continued.  In May 2005, the Veteran was deemed to be unfit for duty due in part to his right thigh condition.  See February 2011 physical evaluation board, p.1.  At this time, the Veteran's chronic pain in his right thigh prevented him from lifting more than 20 pounds.  See February 2011 service treatment records-MEB-PEB, p. 9; February 2011 service treatment records, p.1.  The February 2011 physical evaluation board recommended 10 percent for the Veteran's right femur disability, as did a recent December 2016 physical disability board.  See December 2016 physical disability board of review findings, pp. 2-3.
    
The Veteran's post-service medical treatment records show no complaints or treatment for a right femur fracture and the Veteran has not presented evidence of any current treatment for this condition.  

However, at the June 2016 Board hearing, the Veteran testified that he has been in constant pain due to his right femur disability, and that this disability has impacted his ability to walk, run, or stand for prolonged periods of time.

August 2016 medical records from Fishermen's Community Hospital were reviewed and the X-rays revealed surgical changes of the right femur with no significant acute abnormality.  

At the September 19, 2017 VA examination, the Veteran was scheduled to be tested for range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing mode for the Veteran's right hip.  Also included was to be an assessment of functional loss due to flare-ups, repetitive use, painful motion, weakness, excessive fatigability, lack of endurance, and/or incoordination, as well as any impact on occupational functioning.  

However, as noted above, the Veteran did not appear for the VA examination, but the Veteran requested that VA continue with adjudicating the claim.  As such, the Board has no further evidence to determine the Veteran's current disability except the evidence that is currently in the claims file.     
 
Legal Analysis

At the outset of this discussion, the Board notes that it is cognizant that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  Examples of "good cause" include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  See 38 C.F.R. § 3.655; see also Engelke v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311   (1992).

In this case, under the circumstances, the Board finds that the Veteran has presented good cause for his failure to report.  Thus, denying the claim under the provisions of 38 C.F.R. § 3.655 is not warranted.  The Board has considered attempting to arrange a further examination; however, in light of the Veteran specific request that his claim be adjudicated on the record, the Board will proceed with a decision.

The Board finds that for the period from February 19, 2010, the Veteran is entitled to an initial increased rating of 10 percent, but no higher, for his service-connected right femur disability.  Specifically, when considering functional limitations due to periods of chronic pain, and affording the benefit of the doubt to the Veteran, the evidence of record supports a finding that his disability picture more nearly approximates the criteria for a 10 percent rating during this period.  

The Board acknowledges that the record does not reflect range of motion findings so as to support a compensable rating under the specific rating criteria.  See 38 C.F.R. § 4.71a, General Formula.  However, as noted above in his June 2016 Board hearing, the Veteran has related that he is in constant pain on account of his right femur disability, and that it limits his ability to walk, run, or stand for prolonged periods of time, thereby increasing his fatigability and decreasing his endurance.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59.  The Board notes that the Veteran is competent to report his medical history and observable symptomatology, including pain and certain functional impairment.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that personal knowledge is "that which comes to the witness through the use of his senses-that which is heard, felt, seen, smelled, or tasted"); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing that the question of whether lay evidence is competent and sufficient is an issue of fact that is to be addressed by the Board).  Thus, when considering the Veteran's reports of limitations during periods of pain and affording the benefit of the doubt to the Veteran, the record supports a finding that from February 19, 2010, his disability picture more nearly approximates the criteria for a 10 percent disability rating based on the Veteran's reported complaints of pain and painful motion for the minimum compensable rating under the applicable Diagnostic Codes 5250- 5255.  See  38 C.F.R. §§ 4.40, 4.45, 4.59, and 4.71a.

Since there has been no VA examination to determine the extent of the Veteran's disability aside from his reports of pain on motion, the record does not support a finding that his disability picture more nearly approximates that associated with a 20 percent rating or higher from February 19, 2010.  Specifically, there is no evidence of record indicating that the Veteran has moderate right hip ankylosis that is favorable, in flexion at an angle between 20 degrees and 40 degrees, and slight adduction or abduction (Diagnostic Code 5250); a right thigh with flexion limited to 30 degrees (Diagnostic Code 5252); a right thigh with a limitation of abduction, motion lost beyond 10 degrees (Diagnostic Code 5253); a right hip with a flail joint (Diagnostic Code 5254); or a right femur with malunion with moderate knee or hip disability (Diagnostic Code 5255).  See Id.; DeLuca, 8 Vet. App. at 204-7. 

For the reasons set forth above, as demonstrated by the competent medical evidence of record, and affording the benefit of the doubt to the Veteran, the assigned 10 percent rating properly compensates the Veteran for the extent of functional loss resulting from factors such as functional loss due to chronic pain.  


ORDER

Entitlement to an initial compensable rating of 10 percent, effective from February 19, 2010, but no more, for status-post right femoral fracture is granted.


REMAND

Before a decision can be reached on the Veteran's claim for service connection for a back disability,  a remand is necessary to ensure that there is a complete record upon which to afford him every possible consideration.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that he is entitled to service connection for a back disability.  

As reflected in his February 2010 claim and June 2016 testimony, the Veteran alleges that his claimed back disability is due to carrying heavy objects during service, his sleeping conditions while serving in Iraq, and/or jumping in and out of trucks.  See June 2016 hearing testimony, pp. 18-19.

A review of the Veteran's service treatment records showed that in his March 
2005 report of medical history on separation from service, he reported a history of lower back pain since November 2003.  Additionally, a December 2011 VA examination report for purposes of pension benefits includes a diagnosis of thoracolumbar strain, and an August 2016 private X-ray report includes an impression of chronic degenerative changes in the lower thoracic spine.  

As noted above, the Veteran did not appear for the September 2017 VA examination, but the Veteran requested that VA continue with adjudicating the claim to determine whether the Veteran's in-service back disability is related to his current back disability.  

While the Veteran has expressed an inability to report for physical examination, the Board finds that the Veteran is nevertheless entitled to have a VA examiner opine as to whether the Veteran's reported incidents in service and his current back disability are related based on a review of the record.   

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims file to an appropriate VA examiner for a file review and addendum opinion regarding the etiology of any back disability as directly related to service.  Following a review of the claims file, the examiner(s) is requested to address whether:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's current back disability is related to service.

In rendering the requested opinion, the examiner must provide a full rationale and reconcile any conflicting evidence of record.

2.  Thereafter, the AOJ should review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then, the claims on appeal should be readjudicated. If any of the benefit sought remain denied, an appropriate SSOC should be issued and provided to the Veteran and her representative.  The case should then be returned to the Board for further appellate review, if otherwise in order.	

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


